DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/846,810 filed 13 May 2019.

Rejoinder
Claims 1-5, 9, and 15-16 are allowable. Claims 6-8 and 10-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and the accompanying election of species, as set forth in the Office action mailed on 2 July 2021, is hereby withdrawn and claims 6-8 and 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Murday on 1 March 2022.

The application has been amended as follows: 

1. (currently amended) A formulation of a liquid discreet
	a. a translucent liquid adhesive[[,]] consisting of at least one non-active ingredient and characterized in that the water content is
	b. at least one active ingredient selected from the consisting of[[;]] Docosonol, L-Lysine, Penciclovir, and/or Acyclovir[[.;]], and
	c. an anti-septic compound
whereas, said translucent liquid adhesive is mixed with said active ingredient and applied to form a single layer whereas the formulation does not comprise a backing layer. 

2. (currently amended) The formulation of a liquid discreet

3. (currently amended) The formulation of a liquid discreetconsisting of Nitrocellulose, Tea Tree Oil, Camphor, Dimethyl Sulfoxide (DMSO), Amyl Acetate, Ethyl Acetate, Ethyl Alcohol and Isopropyl Alcohol.

4. (currently amended) The formulation of a liquid discreetand L-lysine[[,]].

5. (currently amended) The formulation of a liquid discreet patch according to 

6. (currently amended) The formulation of a liquid discreetingredient consists of Docosanol 4% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 

7. (currently amended) The formulation of a liquid discreetingredient consists of Docosanol 4% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 15% by weight, Camphor 1% by weight, Amyl Acetate 28% by weight, Ethyl Acetate 28% by weight, Ethyl Alcohol 15% by weight, Isopropyl Alcohol 8% by weight and Benzethonium Chloride 0.2% by weight.

8. (currently amended) The formulation of a liquid discreetingredient consists of L-lysine 10% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 10% by weight, Camphor 1% by weight, Amyl Acetate 19% by weight, Ethyl Acetate 19% by weight, Ethyl Alcohol 10% by weight and Dimethyl Sulfoxide 30% by weight.

9. (currently amended) The formulation of a liquid discreetingredient consists of Docosanol 4% by weight[[,]] and L-lysine 6% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 10% by weight, Camphor 1% by weight, Amyl Acetate 19% 

10. (currently amended) The formulation of a liquid discreetingredient consists of Penciclovir 1% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 15% by weight, Camphor 1% by weight, Amyl Acetate 28% by weight, Ethyl Acetate 28% by weight, Ethyl Alcohol 15% by weight and Isopropyl Alcohol 11% by weight.

11. (currently amended) The formulation of a liquid discreetingredient consists of Acyclovir 5% by weight, and the adhesive consists of Tea Tree Oil 1% by weight, Nitrocellulose 15% by weight, Camphor 1% by weight, Amyl Acetate 28% by weight, Ethyl Acetate 28% by weight, Ethyl Alcohol 15% by weight and Isopropyl Alcohol 7% by weight.

Cancel claims 12-13.

Claim 14 (currently amended) A method of use of a liquid discreet patch of claim 1, the method comprising: 
(a) positioning the liquid discreet patch on to a lesion surface and maintaining contact between the liquid discreet patch with the lesion surface for at least 2 hours, but no longer than 12 hours[[.]], and
(b) delivering subsequent patches and maintaining said subsequent patches in contact with the lesion surface, until such time as re-epithelialization of the lesion surface is completed.

Claim 15 (currently amended) The formulation of a liquid discreet patch according to is characterized by being applied as a liquid and once dried, forming a translucent film barrier with a thickness of between 5 and 1300 microns.

Claim 16 (currently amended) The formulation of a liquid discreet patch according to the liquid discreet patch is characterized as being flexible and porous with the ability to allow moisture to pass through and evaporate, maintaining a dry surface that is unaffected by movement in regular wear.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a liquid patch that does not comprise a backing layer wherein the formulation consists of a translucent adhesive, at least one of Docosonol, L-Lysine, Penciclovir, and/or Acyclovir, and an antiseptic agent. The closest prior art, Rolf (US 2007/0026056) and Murphy et al. (US 2009/0258841) teach cold sore patches comprising antiviral medications however the art does not teach a formulation that does not comprise a backing layer. In addition, the prior art does not teach a translucent formulation that also comprises one of Docosonol, L-Lysine, Penciclovir, and/or Acyclovir. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613